Case: 4:17-cr-00597-ERW-JMB Doc. #: 124 Filed: 02/14/19 Page: 1 of 5 PageID #: 366



                       THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 UNITED STATES OF AMERICA,                 )
           Plaintiff,                      )
                                           )       No.   4:17CR00597 ERW
 vs.                                       )                          (JMB)
                                           )
 MARQUIS REASONOVER,                       )
          Defendant.                       )

                       MOTION TO SUPPRESS STATEMENTS

        COMES NOW Defendant, Mr. Marquis Reasonover, by and through counsel

 Zachary Borowiak and David Bruns, and respectfully moves this Court for an Order

 suppressing any and all statements made by Mr. Reasonover to law enforcement. In

 support of his Motion to Suppress Statements, Defendant states the following:

        I. Procedural History

        Defendant, Mr. Reasonover, is charged in the above styled cause in the an

 Indictment with: conspiracy to distribute and possession with intent to distribute

 controlled substances under 21 U.S.C. §841(a)(1); and the discharge of a firearm in

 furtherance of a drug trafficking crime wherein Antonio Jones was killed under 18 U.S.C.

 §2 924(c)(1)(A).

        The Government’s Notice pursuant to Fed. Rule Crim. P. 12(b)(4) [Doc. # 105]

 indicates that Mr. Reasonover’s statements to law enforcement of November 14, 2014

 and December 18, 2015 constitute “arguably suppressible” evidence.




                                               1
Case: 4:17-cr-00597-ERW-JMB Doc. #: 124 Filed: 02/14/19 Page: 2 of 5 PageID #: 367



        Based on the discovery provided to-date by the Government, Mr. Reasonover was

 contacted by Detectives and arrived at the police station on November 14, 2014. Law

 enforcement requested and compelled Mr. Reasonover to appear at the police station. Mr.

 Reasonover was not free to go during the time of the police interrogation at the station.

 On December 18, 2015, Mr Reasonover was being held in the St. Charles County jail

 when he was interviewed. Mr. Reasonover was not free to go during the time of this

 police interrogation.

        Any statements, oral or written, made by Mr. Reasonover were elicited by

 coercion without Mr. Reasonover giving a knowing and voluntary waiver of his rights

 under the Fifth Amendment of the United States Constitution, and said statements are

 therefore involuntary and inadmissible.

        Additionally, any statements were obtained as a result of an illegal de facto arrest

 and are thus inadmissible as “fruits of the poisonous tree.” Wong Sun v. United States,

 371 U.S. 471 (1963).

                                   MEMORANDUM IN SUPPORT

         Mr. Reasonover’s statements should be excluded in that they were not voluntarily made

 after a knowing and intelligent waiver of Defendant’s Fifth and Sixth Amendment Rights in a

 circumstance that amounted to custody.

        The rule in Miranda requires that any time a person is taken into custody for questioning,

 a law enforcement officer must, prior to questioning, advise the individual of his right to be free

 from compulsory self-incrimination and his right to the assistance of counsel. U.S. v. Axsom, 289

 F.3d 496 (8th Cir. 2002) citing Miranda v. Arizona, 384 U.S. 436, 444 (1966). A custody



                                                  2
Case: 4:17-cr-00597-ERW-JMB Doc. #: 124 Filed: 02/14/19 Page: 3 of 5 PageID #: 368



 determination requires the court to carefully assess the totality of the circumstances. Axsom, 289

 F.3d at 487. The question of whether a suspect is “in custody” or not is an objective inquiry.

 JDB v. North Carolina, 564 U.S.131 (2011). “Two discrete inquiries are essential to the

 determination: first, what were the circumstances surrounding the interrogation; and second,

 given those circumstances, would a reasonable person have felt he or she was at liberty to

 terminate the interrogation and leave.” Id. quoting Thompson v. Keohange, 516 U.S. 99, 112

 (1995).

           US v. Griffin, 922 F.2d 1343, 1347 (8th Cir.. 1990) outlines six common indicia of

 custody: (1) whether the suspect was informed at the time of questioning that the questioning

 was voluntary, that the suspect was free to leave or request the officers to do so, or that the

 suspect was not considered under arrest; (2) whether the suspect possessed unrestrained freedom

 of movement during questioning; (3) whether the suspect initiated contact with authorities or

 voluntarily acquiesced to official requests to respond to questions; (4) whether strong arm tactics

 or deceptive stratagems were employed during questioning; (5) whether the atmosphere of the

 questioning was police dominated; or, (6) whether the suspect was placed under arrest at the

 termination of the questioning. Id. at 1349. A finding of custody does not require a case to

 present all indicia rather a strong showing of one factor may compensate for a lesser or non-

 existed factor. Id.

           In this case, specifically the November 14, 2014 interrogation, law enforcement placed

 Defendant in custody by requiring him to appear at the police station. The atmosphere was police

 dominated and defendant was not informed that the questioning was voluntary, that he was free

 to leave, not under arrest or that he possessed freedom of movement. Law enforcement’s

 questioning of Mr. Reasonover regarding the death of Antonio Jones in this custodial setting was




                                                   3
Case: 4:17-cr-00597-ERW-JMB Doc. #: 124 Filed: 02/14/19 Page: 4 of 5 PageID #: 369



 highly improper.

        In this case, specifically the December 18, 2015 interrogation, Defendant was in custody

 at the St. Charles County Jail for an arrest unrelated to the death of Antonio Jones. The

 Defendant was brought into an interview room against his will, and Defendant’s freedom was

 restrained. The environment was dominated by law enforcement, and Defendant’s statements

 were the result of undue pressure placed upon him by his interrogators.

        As the totality of the circumstances indicated that Defendant was objectively “in custody”

 during the interrogations, law enforcement should have presented defendant with advice of

 process warnings pursuant to Miranda v. Arizona. A waiver is knowing if it is made with a full

 awareness of both the nature of the right being waived and the consequence of the decision to

 waive it. It is voluntary if it the product of a free and deliberate choice rather than intimidation,

 coercion, or deception. United States v. Syslo, 303 F.3d 860, 865 (8th Cir. 2002). Law

 enforcement failed to obtain a knowing, intelligent and voluntary waiver of those rights,

 including his voluntary waiver of right to counsel. Therefore, Mr. Reasonover’s statements

 should be excluded as they were obtained in violation of his rights under the Fifth and Sixth

 Amendments to the Untied States Constitution.

        WHEREFORE based on the foregoing, Mr. Reasonover respectfully requests this

 Court enter its Order suppressing Mr. Reasonover’s statements made to law enforcement

 as well as any information derived there from and for any additional relief that this Court

 deems just and proper.




                                                   4
Case: 4:17-cr-00597-ERW-JMB Doc. #: 124 Filed: 02/14/19 Page: 5 of 5 PageID #: 370




                                           Respectfully Submitted,

                                           __/s/ David Bruns_____________________
                                           David Bruns #3866MO
                                           Attorney at Law
                                           225 S. Meramec, Ste 1100
                                           Clayton, Missouri 63105
                                           Telephone: (314) 832-0202
                                           Facsimile: (314) 269-1042
                                           david@brunspc.com



                                           _/s/Zachary J. Borowiak____________
                                           ZACHARY J. BOROWIAK, MO58855
                                           Attorney for Defendant
                                           225 S. Meramec, Ste. 1100
                                           St. Louis, MO 63105
                                           (314) 537-2351 (Telephone)
                                           (314) 269-1042 (Facsimile)
                                           borowiaklaw@gmail.com


                                           ATTORNEYS FOR DEFENDANT
                                           REASONOVER




                              CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing was delivered to all parties via the

 Court’s electronic filing system on this 14th day of February, 2019.

                                           __/s/ David Bruns__________________
                                           Attorney for Defendant



                                              5
